Citation Nr: 1721940	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for crippling arthritic changes of the feet, ankles, and legs (arthritis disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served in the United States Army from January 1948 to January 1968, and his service included a tour of duty in the Republic of Korea during the Korean War.  The Veteran died in February 2012 and the Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in Oakland, California.  

The Veteran provided testimony at a hearing before a Decision Review Officer at the RO in April 2008.  A transcript of the hearing has been associated with the claims file.

This case was previously remanded in October 2016 to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's arthritis disability is related to his military service.  
2.  The preponderance of the evidence is against a finding that the Veteran's arthritis disability is caused or permanently worsened in severity by the service connected gouty arthritis.  


CONCLUSION OF LAW

The criteria for service connection for crippling arthritic changes of the feet, ankles, and legs, to include as secondary to service-connected gouty arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in May 2006, before the March 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records and the medical records from the Palo Alto VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA also provided the Veteran with a VA examination to establish service connection in December 2006 and an addendum opinion in November 2016.  Moreover, the Board finds that the opinion provided by the November 2016 VA examiner is adequate to adjudicate the claim regarding the Veteran's claimed arthritis disability and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal and the examiner provided an opinion as to the diagnosis and origins of his arthritis disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

The appellant's representative argued in the post-remand brief that VA did not apply the correct standard when issuing an opinion because the examiner used the term less likely than not instead of least as likely as not.  Accordingly, the appellant's representative requested a new examination to resolve the issue at hand. 

After careful consideration of this request, the Board has determined that an additional opinion is not necessary in this matter.  The record reflects that the examiner still applied the less than 50 percent probability standard to the Veteran's disability and the Veteran consequently did not suffer any prejudice with the slight variance in the phrasing of the appropriate legal standard.  Therefore, given all of the foregoing, the Board finds that there has been substantial compliance with its remand order and an additional examination and/or opinion is not warranted.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The appellant asserts that the Veteran's arthritis disability was due to service or was related to his service-connected gouty arthritis. 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310  (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the record shows the Veteran being diagnosed with osteoarthritis of the hands, feet, and knees.  See VA Progress Note January 18, 2006. 

As to the in-service incurrence, service treatment records show that he was diagnosed with gout which was located in the joint of his great toe in September 1966.  Although the Veteran was diagnosed with gout in service, there are no complaints or treatments for osteoarthritis in service.  In fact, when examined for separation in September 1967, the Veteran did not report any issues with osteoarthritis in his hands, feet or knees and the examining doctor did not indicate that he had these issues before he left the service.  See September 18, 1967 separation examination.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
As to the Veteran's lay statements, the Veteran explained that the onset of his symptoms was on active duty when he had his first attack of gout and he has stated that he believes his arthritis disability was due to his service-connected gout.  See December 2006 VA examination.  Accordingly, the Board acknowledges that the Veteran is considered competent to report on observable problems, such as pain and lost motion because these symptoms are observable by a lay person.  See Davidson, supra; Jandreau, supra; Kahana, supra.  However, while the Veteran as a lay person is considered competent to report on his symptoms regarding pain and lost motion, the Board finds that he is not competent to provide a diagnosis because such an opinion requires medical expertise which he does not have.  See Davidson, supra; Jandreau, supra; Kahana, supra.  Therefore, the Board finds more compelling the service treatment records, including the separation examination, which are negative for a diagnosis of osteoarthritis while on active duty.  

Turning to the medical evidence at hand, the Veteran attended a VA examination in December 2006 and he received an addendum opinion in November 2016.  The November 2016 examiner stated that the arthritis, other than gouty arthritis, was degenerative and age related in nature, and did not find evidence of a relationship to the Veteran's service.  Moreover, the examiner stated that the Veteran's osteoarthritis was not aggravated beyond its natural progression by the service-connected gout because gouty arthritis is not a recognized cause of or risk factor for onset or worsening of degenerative osteoarthritis.  The Board finds this opinion highly probative because the examiner reviewed all the evidence of record and thereafter provided a well-reasoned analysis as to the nature and etiology of the Veteran's arthritis disability.  

With respect to service connection for an arthritis disability based on continuity of symptomatology, the Board notes that the Veteran separated from the service in 1968 and subsequently attended a VA examination regarding his gouty arthritis in March 1973.  At that examination the doctor examined the Veteran's knees, ankles, feet, elbows, wrists, metacarpophalangeal joints, proximal interphalangeal joints distal interphalangeal joints, and both shoulders.  After the examination, the examiner stated that all joints demonstrated normal range of motion and added that there was no tenderness over any of these joints on palpation and there is no evidence of tophus formation about any of these joints.  Lastly, the examiner stated that the Veteran does not complain of any pain in any of these joints.  See March 29, 1973, VA examination.  Accordingly, the Board finds this examination highly probable because the doctor conducting this examination did not find that the Veteran had any signs or symptoms of osteoarthritis in his feet, ankles, and legs at this time.  Moreover, this examination demonstrates that the Veteran's arthritis did not develop within one year of leaving service and there was no continuity of symptomology after he separated from the military.  In these circumstances, the Board gives more credibility and weight to the negative service treatment records and the negative post-service treatment records, than any lay claims by the Veteran to the contrary.  Since the evidence shows no chronic symptoms of an arthritis disability in service, continuous symptoms of an arthritis disability after service separation, or manifestation of an arthritis disability to a compensable degree within one year of service separation, the criteria for service connection for an arthritis disability on a presumptive basis are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Regarding the theory of direct service connection, the Board finds that the Veteran's arthritis disability is not related to any in-service injury, disease, or event to which this disability could be related.  In reaching this conclusion, the Board has considered the Veteran's lay statements and medical information but, finds that the November 2016 VA examination to be the most probative evidence of record.  The November 2016 examiner stated that the arthritis, other than gouty arthritis, was degenerative and age related in nature, and that he did not find evidence of a relationship to the Veteran's service.  Accordingly, the Board finds that entitlement to service connection for an arthritis disability is not warranted because the preponderance of the evidence is against finding a causal association or link between the post-service disability and an established injury, disease, or event of service origin.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(d), 3.310.

As to the Veteran's theory that his arthritis disability is secondary to his service-connected gouty arthritis, the Board finds that the Veteran does not have the knowledge, understanding, or training to provide a competent medical opinion as to whether the arthritis disability was caused by or permanently worsened by service-connected gouty arthritis.  See Kahana, supra.  As the Veteran does not have the knowledge and understanding to provide a diagnosis, his statements regarding the etiology of his arthritis disability are afforded little probative weight.  On the other hand, a medical opinion was obtained to determine the nature and etiology of his arthritis disability in November 2016.  The examiner stated that the Veteran's osteoarthritis was not aggravated beyond its natural progression by the service-connected gout and gouty arthritis is not a recognized cause of or risk factor for onset or worsening of degenerative osteoarthritis.  Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship, either by causation or by aggravation, between the arthritis disability and the service-connected gouty arthritis.  Thus, service connection based on a secondary theory of entitlement is not warranted. 38 C.F.R. § 3.310 (a).

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an arthritis disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







ORDER

Service connection for crippling arthritic changes of the feet, ankles, and legs, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


